             Case 1:18-cv-04252-LLS Document 147 Filed 02/11/21 Page 1 of 2·y       [Fus~~~:,
                                                                                    11DOCl .\IE~T
                                                                                    j ELE C. I RO~IC AL LY FILED
UNITED STATES DISTRICT COURT
                                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                         DATEF-IL_E_D_:_ _-z-/~
                                                                                                              h-;6~,(~--
                                                                      X
INNOVATUS CAPITAL PARTNERS , LLC,

                                         Plaintiff ,                        18 Civ. 4252         (LLS)

                 - against -

JONATHAN NEUMAN , ANTONY MITCHELL ,
RITZ ADVISORS , LLC , GREG WILLIAMS ,
DARYL CLARK and AMANDA ZACHMAN,

                                         Defendants .
-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -    X
MV REALTY , PBC , LLC ,
                                                                             18 Civ . 7142       (LLS)
                                         Plaintiff ,

                 - against -

INNOVATUS CAPITAL PARTNERS, LLC ,                                                MEMORANDUM
                                                                               OPINION & ORDER

                                         Defendant .
        -    -   -   -   -   -   -   -   -   -   -   -   -   -    -   X

            With respect to Counsels '                           recent letters to the Court

regarding discovery issues , some clarification is needed .

            Innovatus is correct that my December 23 Order dismissed

only its claim for an injunction , not its claim for compensation

for the use of information (whether or not confidential ) it

furnished to MV Realty .

            The underlying principle is that of unjust enrichment . See ,

e . g. , Young v . Rosenberg , 2017 WL 3267769 , at *2                              (S . D. N. Y. Aug .

1, 2017) (" Restitution appears to be the appropriate measure of

relief where , as here , the doctrine is premised upon the

equitable principle that a person who has been unjustly enriched
,,.            Case 1:18-cv-04252-LLS Document 147 Filed 02/11/21 Page 2 of 2


      at the expense of another is required to make restitution to the

      other.").

               The extent to which Innovatus is entitled to compensation

      from MV , under any theory of recovery , will depend on Innovatus '

      ability to establish the usefulness and value of its work ,

      effort , research and thought during the period the parties

      worked together . That determination requires , as a start,

      understanding what methods both parties have used, and are

      using , based on the materials generated by Innovatus ' efforts .

      It is that material whose value is to be ultimately appraised .

           Accordingly , each party must reveal the degree, if any , it

      has used that material , and whether it is still doing so. That

      will furnish a pragmatic basis on which the value , experiences ,

      utility and profitability of that method can be discussed and

      judged.

           The parties and Counsel must follow that path . Failure to

      do so produces not illumination , but abstract argument , debate

      and rhetoric , which retards preparation of the case , yet

      increases the expense in doing so .

      So ordered.

      Dated:        New York , New York
                    February 11 , 2021

                                                      LOUIS L . STANTON
                                                          U. S.D.J .




                                             - 2-
